The appellants urge that certain shares of the stock of a corporation, which were delivered to the trustee herein as a part of a stock dividend of said corporation amounting in the aggregate to $900,000 upon shares of stock held by the testator at the time of his death and since held by the trustee in certain trusts under the will of the testator, were erroneously awarded by the decree of the surrogate to the life beneficiaries under the trusts.
The stock dividend of $900,000 was a division of a part of the accumulated earnings of the corporation amounting on September 20, 1910, the date of the declaration of such stock dividend, to substantially $1,416,444.25. The testator died August 2, 1888, about twenty-two years prior to the declaration of the dividend.
Upon the evidence in this case it will be assumed that the earnings to the extent of said $900,000 were accumulated subsequent to the creation of the trusts and that it was the intention of the testator that the beneficiaries under the trusts should have the dividends so earned. *Page 602 
We agree that commissions were properly allowed to the substituted trustee for receiving the principal of the trusts. The order should be affirmed, without costs.
CULLEN, Ch. J., GRAY, WILLARD BARTLETT, HISCOCK, COLLIN and MILLER, JJ., concur.
Order affirmed.